Case 1:19-cv-08935-NLH-JS Document 16 Filed 12/16/20 Page 1 of 1 PageID: 159



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



   DELLISA RICHARDSON,
                                          Civil No. 19-08935
                   Plaintiff,
                                          ORDER
          v.

   CASCADE SKATING RINK, et al.,

                   Defendants.



     For the reasons expressed in the Court’s Opinion filed

today,

     IT IS on this 15th day of December, 2020

     ORDERED that Plaintiff’s Motion for Default Judgment

against Defendants Cascade Skating Rink and Live Life

Headphones, LLC, improperly pleaded as Juan Live Life

Entertainment, [ECF No. 13] be, and the same hereby is, DENIED;

and it further

     ORDERED that, within 30 days of the date of this Order,

Plaintiff shall file and serve an amended complaint on both

Defendants; if Plaintiff chooses not do so, Plaintiff’s claim

against Defendants Cascade Skating Rink and Live Life

Headphones, LLC will be dismissed, and the matter will be

closed.

Date: December 15, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
